Citation Nr: 0302719	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right temporal lobe 
intracerebral hemorrhage as a residual of arteriovenous 
malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION


The veteran had active service from August 1957 until 
September 1958.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Wichita, Kansas, which denied the benefit 
sought on appeal.


REMAND

In correspondence received in October 2002, the veteran 
requested a hearing before a Member of the Board sitting at 
the RO.  As such, further development is required.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).

2.  The veteran should be scheduled to 
appear for a hearing before a member of 
the Board sitting at the RO.  A 
transcript of the proceeding should be 
associated with the claims file.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




